Citation Nr: 9908757	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for polyarthritis.

2.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for gastroesophageal 
reflux disease, with associated chest pain.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
June 1994.  She has been represented since July 1996 by The 
American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1993, by the Columbia, South Carolina Regional 
Office (RO), which granted service connection for 
gastroesophageal reflux and seborrheic dermatitis, each 
evaluated as 10 percent disabling.  This rating action also 
denied the veteran's claims for service connection for 
sinusitis, asthma, pyelonephritis, anemia, polyarthritis and 
chest pain.  The notice of disagreement with this 
determination was received in October 1994.  The statement of 
the case was issued in October 1994.  The substantive appeal 
was received in November 1994.  The veteran appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in March 1995.  A transcript of the hearing is of 
record.  Additional medical records were received in April 
1995.  A supplemental statement of the case was issued in 
August 1995.  The appeal was received at the Board in 
September 1996.  

In May 1997, the Board denied service connection for asthma, 
pyelonephritis, granted service connection for sinusitis and 
asthma, increased the evaluation for seborrheic dermatitis to 
30 percent and remanded the issues shown on the front page of 
this remand.  A supplemental statement of the case was issued 
in February 1998.  The appeal was received back at the Board 
in April 1998.  

In July 1998, the Board again remanded the case to the RO for 
still further development.  A VA compensation examination was 
conducted in August 1998.  A supplemental statement of the 
case was issued in September 1998.  The appeal was received 
back at the Board in October 1998.  

The Board notes that the appeal also included the issue of 
entitlement to service connection for chest pain.  In 
September 1998, the RO informed the veteran that service 
connection had been granted as part of the service-connected 
gastroesophageal reflux disease; she was asked to indicate 
whether this satisfied that portion of her appeal pertaining 
to service connection for chest pain or whether she wished to 
pursue the issue of entitlement to service connection for 
chest pain other than that due to gastroesophageal reflux.  A 
statement was received from the veteran in October 1998, 
wherein she indicated that she agreed for the chest pain to 
be associated with the reflux disease.  Therefore, the issue 
of service connection for chest pains other than that due to 
gastroesophageal reflux is considered withdrawn.  


FINDINGS OF FACT

1.  Clinically identifiable polyarthritis is not objectively 
demonstrated at the current time.  

2.  The veteran's gastroesophageal reflux disease from the 
beginning of the appeal period is manifested by complaints of 
occasional pain, nausea, epigastric distress with pyrosis, 
but it has not been shown to produce dysphagia, 
regurgitation.  It is not productive of considerable 
impairment of health.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claim of entitlement to service connection for polyarthritis.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux, with associated chest pain, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating for gastroesophageal reflux with associated chest pain 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, we find that she has 
presented a claim which is plausible.  Moreover, all relevant 
facts have been properly developed.  However, for reasons 
that will be explained below, the claim for service 
connection for polyarthritis is not well-grounded.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

A.  Factual background.

The records reflect that the veteran entered active duty in 
March 1988; an enlistment examination, conducted in December 
1987, was negative for any complaints or findings of 
polyarthritis.  The records indicate that the veteran was 
seen on several occasions for complaints of chest pain.  The 
veteran was seen in February 1992 for complaints of pain in 
the wrist, elbows and knees for the past four months, 
especially with cold weather.  The pertinent diagnosis was 
R/O degenerative joint disease.  During a subsequent visit in 
February 1992, it was reported that the veteran had possible 
rheumatoid disease with rickets or arthritis secondary to 
rickets; an x-ray study of the wrist, elbows and knees was 
normal.  

The service medical records reflect that the veteran was next 
seen in March 1992, at which time she complained of nocturnal 
joint pain; an examination, including x-ray study, was within 
normal limits.  In April 1992, the veteran was diagnosed with 
arthritis.  In July 1992, it was noted that the veteran had 
joint pains in her wrists, elbows and shoulders of 
questionable etiology.  A treatment report dated in October 
1992 reflects a diagnosis of arthritis.  In January 1993, the 
veteran was seen for complaints of radiating chest pain; the 
assessment was gastroesophageal reflux.  She was next seen in 
March 1994 with complaints of stiffness in both hands, as 
well as pain in both knees and the right shoulder; the 
diagnosis was possible early degenerative joint disease.  

The veteran was afforded a VA compensation examination in 
July 1994, at which time she complained of epigastric pain; 
she described her symptoms primarily as gas in her chest and 
in the epigastric region.  The veteran indicated that agents 
such as Mylanta helped, but she often had to take an entire 
bottle in order to get relief.  She also described some 
abdominal disturbance associated with this approximately 
twice per week, worse in the evening.  The veteran also 
complained of joint stiffness involving the hands and knees 
in the morning, which decreased as the day progressed.  

On examination, it was noted that the veteran was well 
developed and in no acute distress.  It was also reported 
that her abdominal examination was totally unremarkable.  She 
had a full range of motion of all joints with no bony or 
joint abnormality; no hypertrophic changes to the joints of 
the hands and fingers, bilaterally.  The pertinent diagnoses 
were subjective report of diffuse arthralgias involving the 
hands and knees; it was noted that the veteran's symptoms 
were consistent with gastroesophageal reflux disease of a 
mild to moderate severity.  

Received in January 1995 were VA outpatient treatment reports 
dated from August 1994 to January 1995, reflecting treatment 
for several disabilities, including complaints of chest and 
joint pains.  During a clinical visit in October 1994, the 
veteran complained of joint pain for the past 2 weeks, with 
swelling in her knees especially with cold.  The impression 
was arthritis.  

At the time of her personal hearing in March 1995, the 
veteran testified that she suffered from polyarthritis that 
affected mostly her joints, particularly her right side, 
hands, shoulder, knee and elbows.  The veteran indicated that 
she had been taking Feldene but she had to stop because it 
caused some stomach problems.  The veteran maintained that 
she complained of chest pain in service, but was told that it 
was due to gas and was given Mylanta.  The veteran reported 
that when she had the chest pains, she felt as though she was 
having a heart attack.  The veteran indicated that she was 
currently taking Zantac.  

Received in April 1995 were VA outpatient treatment records 
dated from January 1995 to March 1995, most of which were 
previously discussed above.  During a clinical visit in 
February 1995, the veteran complained of joint pain in her 
hands and shoulders; the diagnosis was no active disease.  
The records indicate that the veteran was seen in March 1995 
for complaints of pain at the center of her chest for the 
past two weeks, which felt like gas pains.  The veteran also 
complained of joint pains and occasional dizziness.  She 
denied any vomiting or diaphoresis.  On examination, the 
chest was nontender on palpation.  The abdomen was soft, 
nontender, and bowel sounds were within normal limits.  The 
assessment was chest pain, probably of gastrointestinal 
origin.  Also received in April 1995 was a private treatment 
report, which refer to disabilities not on appeal.  

Received in June 1997 were duplicate service medical records 
dated from March 1992 to April 1994.  Received in August 1997 
was a private hospital emergency room report, indicating that 
examination showed that the veteran had gastritis or possibly 
peptic ulcer disease; it was noted that symptoms include 
abdominal pain, indigestion, vomiting, and sometimes 
bleeding.  The pertinent diagnosis was acute gastritis.  

Received in September 1997 were VA outpatient treatment 
reports dated from August 1994 to September 1997, which show 
that the veteran received clinical attention and treatment 
for several disabilities including complaints of chest pain 
and joints pain.  The veteran was seen in June 1996 for 
complaints of nausea, dull pain on the left side and across 
the stomach; the diagnosis was nausea of unknown etiology.  
During a clinical visit in August 1997, the veteran 
complained of chest pain; she was given a diagnosis of 
gastroesophageal reflux disease.  

The veteran was afforded a VA compensation examination in 
November 1997, at which time she reported intermittent chest 
pain which is worsened by eating; she described the pain as 
sharp to dull with a burning sensation in the mid epigastric 
region that radiates to the chest.  The veteran indicated 
that the pain sometimes radiates to the right arm and into 
the back; she stated that the pain is aggravated by spicy or 
acidic food.  The veteran further indicated that, after 
eating, she was unable to lay down because she had an 
uncomfortable feeling, with a sharp stabbing pain in the mid 
chest with occasional regurgitation.  She stated that she had 
pyrosis at night with increased flatulence and burping.  She 
also stated that she slept on four pillows at night and 
occasionally had to sit up in bed because of the increased 
burning, but stated that she had better relief after drinking 
a full bottle of either Mylanta or Gaviscon.  She denied 
hematochezia or melena.  On examination, the abdomen had 
positive bowel sounds, was soft and nontender; it was 
negative for palpable masses or any organomegaly.  No 
epigastric pain or chest pain was noted.  An upper 
gastrointestinal series revealed minimal gastroesophageal 
reflux; otherwise unremarkable.  The pertinent diagnosis was 
gastroesophageal reflux, otherwise unremarkable.  

The veteran was also afforded a VA examination for joints in 
November 1997, at which time she noted aching in the joints 
especially over both knees and shoulder joints dating back to 
1990; she also noted that her joint pain was triggered by 
cold weather.  The veteran indicated that her symptoms were 
intermittent in nature, with a frequency of occurrence two to 
three times per month; she stated that she felt better on 
treatment which included NSAIDS.  It was reported that there 
was no current evidence of swelling deformity or weakness in 
the joints.  Range of motion was decreased over the left 
shoulder when the pain was present.  On examination, the 
extremities did not show any edema.  The left shoulder showed 
no limitation to range of motion with no point of tenderness 
or swelling or deformity with around 180 degrees on upward 
motion; 90 degrees on internal and external rotation.  The 
knees showed no point tenderness on knee joints; she had no 
swelling or deformity.  Range of motion was 145 degrees from 
full extension to full flexion; there was no remarkable 
weakness over the knee joint or the shoulder joint.  X-ray 
studies of the knees and left shoulder showed no significant 
degenerative changes.  No pertinent diagnosis of arthritis 
was reported.  

Received in January 1998 was a private hospital report dated 
in July 1995, showing treatment for abdominal pain.  

The veteran was afforded another VA examination in August 
1998, at which time it was noted that her primary complaint 
was joint numbness and stiffness of all joints of both hands 
and wrists.  Occasionally, she also had bilateral shoulder 
stiffness and discomfort which are precipitated by cold 
weather.  Infrequently, she also complained of stiffness of 
the knee joint; she denied any swelling, pain, or 
discoloration of the joint.  She also denied any restriction 
in range of motion of any of the joints.  The abdomen was 
soft and benign.  Detailed examination of the joints did not 
reveal any joint tenderness, swelling, deformity, et cetera.  
All joints had complete range of motion.  Examination of the 
joints of the lower extremities did not reveal any 
abnormality.  There was no joint swelling, erythema, 
tenderness, deformity, et cetera.  Lower extremity joints 
were all intact in terms of range of motion.  Motor 
examination was 5/5 throughout; normal bulk and tone 
proximally and distally.  Sensory examination was also 
intact; reflexes were 2 and symmetrical in all extremities.  
X-ray study of the shoulders, knees and elbows were reported 
to normal, with no significant degenerative changes shown.  
The impression was polyarthralgia including all joints of the 
hands, wrists, and bilateral shoulders; claims file also 
revealed some x-ray reports that were done in 1997 that 
showed no degenerative changes in the knee or shoulder 
joints.  

Attached to the above examination was an addendum, wherein 
the examiner reported that the veteran denied any chest pain 
at present, but stated that she sometimes had symptomatic 
epigastric problems.  The upper GI or barium swallow 
examinations which were done in November 1997 showed minimal 
GE reflux; EKG done on August 20, 1998 showed a normal sinus 
rhythm with no EKG changes.  It was noted that the veteran 
has indicated that she has not suffered chest pain since 
service and only has had epigastric discomfort.  The examiner 
stated that the veteran's chest pain was mainly associated 
with her gastroesophageal reflux which, at present, she did 
not have any significant chest pain or shortness of breath.  
The examiner further noted that the veteran's physical 
examination did not indicate or show any diagnostic tools for 
a diagnosis of polyarthralgia.  He also stated that the 
veteran indicated that she occasionally had pain in the 
shoulder or pain in the joints in cold weather or arising in 
the morning, being more significant for arthritis which was 
not diagnostic on radiology examination.  

B.  Legal analysis.

I.  Entitlement to service connection for polyarthritis.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If 
arthritis becomes manifest to a compensable degree within one 
year of active service it shall be considered to have been 
incurred in that period of active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113,1137 (West 1991 & Supp. 1998); 38 C.F.R. § 3.309 
(1998).  A "determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If she has not, the claim must 
fall and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Also, in order for a claim to be well-grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

As noted previously, in order for a claim of entitlement to 
service connection to be found well-grounded under Caluza, a 
veteran must submit competent medical evidence showing he 
currently suffers from the condition at issue.  Further, 
competent medical evidence must also be submitted which links 
that condition to the veteran's military service.  In this 
instance, the Board notes that the veteran was treated on 
several occasions for joint pain in service and she was 
diagnosed with arthritis.  However, the current medical 
evidence fails to show the presence of any degenerative 
changes in the veteran's joints, to include polyarthritis; X-
ray studies have failed to document arthritis of the knees, 
left shoulder and elbows.  Significantly, following the most 
recent VA examination in August 1998, the examiner reported 
that the veteran's complaints were more significant for 
arthritis, but arthritis was not diagnostic on radiology 
examination.  

When there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As the clinical evidence 
of record does not confirm the presence of polyarthritis 
resulting from disease or injury in service, the Board must 
find that the veteran's claim of entitlement to service 
connection for polyarthritis is not plausible and, 
accordingly, is not well-grounded Caluza at 506.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

II.  Dissatisfaction with the initial rating assigned 
following a grant of service connection for gastroesophageal 
reflux disease.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

n's particular gastrointestinal disability.  
When an unlisted condition is encountered it can be rated 
under a closely related disease or injury in which not only 
the function affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  
The veteran's gastroesophageal reflux disease has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
which covers hiatal hernias.  The rating schedule provides 
that a 60 percent rating for a hiatal hernia requires 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health; a 30 
percent evaluation is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which are productive of a considerable 
impairment of health; and a 10 percent rating is assigned 
when there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. §§ 4.7, 4.114, Part 
4, Code 7346.  

Based upon the evidence of record, the Board finds that the 
veteran's gastroesophageal reflux disease, since the 
beginning of the appeal, is manifested by occasional 
epigastric distress with occasional pyrosis and nausea, 
without regurgitation or dysphagia.  The disorder is not 
shown to be productive of considerable impairment of health.  
After reviewing the record, the Board finds that from the 
beginning of the appeal the veteran's gastroesophageal reflux 
disease does not met or approximate the criteria for an 
evaluation in excess of 10 percent, as the evidence does not 
show that she has persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation accompanied by 
substernal or arm or shoulder pain, which are productive of a 
considerable impairment of health.  She is not entitled to a 
staged rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.114, Part 4, Code 7346; Fenderson v. West, 12 
Vet. App. 119 (1999).  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for polyarthritis is denied 
as not well-grounded.  

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux, with associated chest pain, is 
denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


